COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kyle Peterson v. Julia Bagnall

Appellate case number:    01-17-00208-CV

Trial court case number: 2004-51718

Trial court:              246th District Court of Harris County

        On April 12, 2017, the Clerk of the Court notified appellant that the court reporter had
informed the Court that appellants had not paid, or made arrangements to pay, the reporter’s fee
for preparing the record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellants that
unless, on or before May 12, 2017, they filed proof that they had paid, or had made arrangements
to pay, the reporter’s fee for preparing the record, the Court may consider and decide those issues
or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c) (stating that, if
clerk’s record has been filed, appellate court may consider and decide those issues or points that
do not require a reporter’s record). Appellant did not respond. The clerk’s record was filed on
April 10, 2017.

        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief must be filed no later than 30 days
after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: June 6, 2017